     Case 7:19-cv-02060-MHH-SGC Document 10 Filed 05/11/20 Page 1 of 2                   FILED
                                                                                2020 May-11 AM 09:05
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

BRANDON ARDINO DIXON,                      )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No.: 7:19-cv-02060-MHH-SGC
                                           )
DEBORAH TONEY, et al.,                     )
                                           )
       Respondents.                        )

                          MEMORANDUM OPINION

      In this habeas matter, pro se petitioner Brandon Ardino Dixon challenges his

April 2019 conviction in the Circuit Court of Pickens County, Alabama, for violating

the Alabama Sex Offender Registration and Community Notification Act, Ala. Code

§§ 15-20A-1, et seq. (“ASORCNA”).         (Doc. 1).    On February 27, 2020, the

magistrate judge to whom the case was referred entered a report pursuant to 28

U.S.C. § 636(b), recommending the habeas petition be dismissed without prejudice

so that Mr. Dixon may exhaust his state law remedies. (Doc. 9). The magistrate

judge notified the parties that they could file objections within 14 days. (Doc. 9).

The Court has not received objections from the parties.

      The magistrate judge properly found that Mr. Dixon must exhaust his state

court remedies before he may proceed with a federal habeas petition. (Doc. 9).

Accordingly, the Court will dismiss this action without prejudice so that Mr. Dixon
      Case 7:19-cv-02060-MHH-SGC Document 10 Filed 05/11/20 Page 2 of 2



may exhaust his available state court remedies and may renew his federal habeas

effort if he does not receive relief in state court. The Court reminds Mr. Dixon to

keep track of the deadlines that govern his state and federal efforts to obtain relief. 1

       A separate Final Order will be entered.



       DONE and ORDERED this May 11, 2020.


                                          _________________________________
                                          MADELINE HUGHES HAIKALA
                                          UNITED STATES DISTRICT JUDGE




1
  The magistrate judge’s report indicates that the respondents have calculated that Mr. Dixon must
file a Rule 32 motion by May 14, 2020. (Doc. 9, p. 5).
                                                2
